                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

FEDERAL TRADE COMMISSION,

       Plaintiff,

v.                                                        Case No. 6:18-cv-862-Orl-37DCI

MOBE LTD.;
MOBEPROCESSING.COM, INC.;
TRANSACTION MANAGEMENT
USA, INC.; MOBETRAINING.COM,
INC.; 9336-0311 QUEBEC INC.; MOBE
PRO LIMITED; MOBE INC.; MOBE
ONLINE LTD.; MATT LLOYD
PUBLISHING.COM PTY LTD.;
MATTHEW LLOYD MCPHEE; and
SUSAN ZANGHI,

       Defendants.



                                         ORDER

       Mark J. Bernet (“Receiver”) moves for authorization to pay the Canadian law firm,

Blake, Cassells & Graydon, LLP (“Blake”) for services rendered. (Doc. 240

(“Application”).) On referral, United States Magistrate Judge Daniel C. Irick

recommends granting in part the Application, authorizing Blake CDN $124,450.21 in fees,

CDN $4,488.14 for costs, and up to CDN $16,671.07 for applicable taxes. (Doc. 248.) In all

other respects, he recommends denying the Application, finding the Receiver failed to

provide sufficient justification for the hourly rates requested for professionals at Blake.

(Id. at pp. 6–9.)

                                               -1-
      No objections were filed, and the time for doing so has now passed. Absent

objection, the Court reviewed the Report and Recommendation only for clear error. See

Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D.

Fla. Jan. 28, 2016); see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).

Finding none, the Court adopts the Report and Recommendation (Doc. 248) in full.

      Accordingly, it is ORDERED AND ADJUDGED:

      1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

             248) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.     The Receiver’s Verified Application for Authority to Pay Canadian Law

             Firm Blake, Cassells & Graydon LLP for Services Rendered and Costs

             Incurred (Doc. 240) is GRANTED IN PART AND DENIED IN PART:

             a.     The Receiver is authorized to pay Blake, Cassells & Graydon LLP

                    CDN $124,450.21 in fees, CDN $4,488.14 for costs incurred, and up

                    to CDN $16,671.07 for applicable taxes.

             b.     In all other respects, the Application is DENIED.

      DONE AND ORDERED in Chambers in Orlando, Florida, on January 8, 2020.




                                               -2-
Copies to:
Counsel of Record
Pro se party




                    -3-
